Citation Nr: 1604601	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-23 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals status-post hairline fracture of the
lower left leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran had active duty service from at least November 1966 to
November 1968, from April 1992 to August 1992, and from March 1994 to
August 1994.  The Veteran also had duty in the Army Reserves from November 1966 to September 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo New York.  

In August 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board notes that the record reasonably raises a claim of entitlement to service connection for a left ankle disability. As this claim has not been adjudicated by the RO, it is referred to the RO for initial adjudication.


FINDING OF FACT

A left leg disability was not present in service or for years thereafter, and is not etiologically related to active military service, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA). 


CONCLUSION OF LAW

A left leg disability was not incurred in or aggravated by the Veteran's active duty service, ACDUTRA or INACDUTRA, and service incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in June 2008.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided a proper VA examination in May 2014, to evaluate his claimed lower left leg disability.

As noted above, the Board remanded the claim in August 2013, to confirm the Veteran's dates of service in the Army Reserves, and any dates of ACDUTRA or INACDUTRA, and if necessary to schedule the Veteran for a VA examination to determine the etiology of his claimed disability.  The RO has obtained records, which show that the Veteran did serve in the Army Reserves from November 1996 to September 2001.  The records do not clarify whether the Veteran had any periods of ACDUTRA or INACDUTRA, but for reasons discussed below, the Board finds that this information is not necessary to decide the claim.  The Veteran was also afforded a proper VA examination in May 2014.  Accordingly, the Board finds that the remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998). 
In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA), during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA), during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2015); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2015).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307 , 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The Veteran contends that he injured his left lower leg during monthly training for the Army Reserves in February 2000.  In his February 2008 informal claim, he specifically stated that he was requesting service connection for a "hairline fracture of [his] left lower leg."  See February 2008, statement in support of claim.

A leg disability was not diagnosed until many years after service, and there is no competent evidence to establish that it is due to any event or incident of the Veteran's period of active duty or any period of ACDUTRA or INACDUTRA.

Service treatment records are negative for complaints treatment or diagnosis of a lower left leg hairline fracture during any period of active military duty.

VA outpatient treatment records show that in February 2000, the Veteran sought treatment for a left ankle injury, which he reportedly sustained in a fall that occurred on February 13 2000.  On examination, there was a significant amount of swelling and bruising in the ankle and pain laterally.  There was no pain medially.  X-rays showed an oblique slightly displaced fracture of the lateral malleolus.  He was diagnosed with a left lateral malleolus fracture and placed in a short leg cast.  He was placed in a U splint in the emergency room over the weekend.  
Subsequent X-rays taken in June 2000 showed a healing oblique fracture of the lateral malleolus, healing without complication.  The ankle mortise was normal.  
There was some calcification between the distal fibula and tibia, evidently calcification of the inferior tibiofibular ligament, which was noted to probably be from old trauma.  There was also a defect in the medial talus, which appeared to be an osteochondral defect.  The impression was: healing fracture lateral malleolus.  VA treatment records also show treatment for plantar fasciitis.  There is no evidence of post-service treatment for a left leg disability or residuals of a left leg fracture.

Once the RO determined that the Veteran did in fact have a period of service in the Army Reserves, from November 1966 to September 2001, the Veteran was afforded a VA examination in May 2014.  The examiner noted that service treatment records showed a left ankle fracture (lateral malleolus) on February 13, 2000, however; there was no current documented evidence of a knee or lower leg fracture or residuals of such.  The examiner did diagnose a left leg disability, in that he noted that there was X-ray evidence of degenerative arthritis in the bilateral knees.  There is no other medical evidence of record, which indicates that the Veteran has a left leg disability related to his active military service or a period of ACDUTRA or INACDUTRA.

The Board notes that the evidence is still unclear as to whether the Veteran was on ACDUTRA or INACDUTRA in February 2000, when he sustained a fracture to the left ankle.  However, a confirmation of any ACDUTRA or INACDUTRA service is not necessary to decide the claim.  In this regard, the evidence does not show that the Veteran sustained a fracture to the left leg in February 2000 or at any other time during the Veteran's active duty or reserve service; rather, it shows that he fractured his ankle.  An injury to the ankle in service would not help support the Veteran's claim for service connection for a left leg injury.  The Board acknowledges the Veteran's contention during his May 2014 VA examination, that he had a history of a foot fracture in service rather than a knee fracture.  However, the Board notes that this was the first and only time during the appeal period that the Veteran made such a claim.  Furthermore, as noted above, in his February 2008 claim, he specifically stated that he was claiming service connection for residuals of a "lower left leg" fracture.  As such, this is the claim that was adjudicated and addressed in the February 2009 rating decision on appeal, the June 2009 statement of the case, the August 2009 Form 646, the August 2009 Certification of Appeal, the August 2013 Board remand, the June 2014 supplemental statement of the case, and the January 2016 Appellate Brief.  Moreover, the Board has referred his new claim for service connection for a left ankle injury to the RO for initial adjudication in the Introduction section of this decision.

The first objective evidence of a left leg disability is the May 2014 VA examination (discussed above), more than 20 years after the Veteran's discharge from his last period of active duty in 1994, and more than 10 years after his discharge from the Army Reserves in 2001.

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of a left leg disability, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The presumption of service connection for chronic diseases diagnosed within one year following discharge from active duty is also not applicable to this case because the evidence demonstrates that the Veteran's left leg/knee arthritis was diagnosed more than one year after the Veteran's discharge from service. 

The Board acknowledges the Veteran's assertion that he has a current left leg disability, due to events during his tour of duty in the Army Reserves.  However, while the Veteran is competent to report the observable symptoms of a disability, and in certain situations a lay person may be competent to establish the etiology of a disability; in the present case, the Veteran is not competent to provide a nexus between his currently diagnosed left leg disability, namely, degenerative arthritis in the left knee, and his active service or events therein.  Such an opinion would require medical expertise as it would require clinical testing and interpretation of clinical findings as well as assessing the relevance of any noted symptomatology.  Thus, the Board finds that the Veteran, as a layperson, is not qualified to render an opinion concerning the cause of his left leg/knee disability.  38 C.F.R. 
§ 3.159(a)(1),(2) (2015). 

For the reasons and basis stated above, the Board finds that service connection for residuals status-post hairline fracture of the lower left leg on a direct or presumptive basis is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.


ORDER

Service connection for residuals status-post hairline fracture of the lower left leg is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


